Citation Nr: 1444723	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-48 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2010, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, but the RO responded that the claim was not accepted because it was submitted via the North Carolina Department of Veterans Affairs (NCDVA), who was not the Veteran's appointed representative.  Subsequently, the Veteran appointed The American Legion as his representative, and the communication regarding the diabetes mellitus claim indicates that the individual who submitted the claim was an accredited representative with The American Legion, as well as NCDVA.  Nevertheless, the claim was submitted prior to the appointment of The American Legion, and therefore, it could not be accepted as a valid claim.  It is not clear from the communications between the RO and the Veteran, through his representative, that he understood that his claim was not accepted once he had clarified representation.  Therefore, the Board refers the claim of entitlement to service connection for diabetes mellitus to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary to allow for further development of the claim.  Initially, the Board observes that there appears to be two years of documents missing from the claims folder in the Board's possession.  There is an April 2011 letter to the Veteran informing him that his appeal had been placed on the Board's docket, and the next documents of record are VA treatment notes from June 2013 and July 2013, which were added in July 2013.  A September 2013 rating decision unrelated to the appeal references documents dated in December 2011 and March 2012.   While it is possible the documents not available to the Board are pertinent only to the issues addressed in that rating decision, without access to these documents, the Board cannot make that determination.  Therefore, the appeal is remanded so that the outstanding documents may be associated with the Veteran's claims folder

In addition, the Veteran was afforded a VA examination in August 2008, after which the examiner opined that a medical opinion could not be offered because service treatment records for the Veteran's period of active duty were not available.  However, the Veteran is competent to speak to his in-service noise exposure; therefore, the lack of service treatment records does not necessarily preclude the examiner from offering an opinion on whether the Veteran's hearing loss is a result of his military service. 
  
Additionally, the record reflects that the Veteran seeks treatment regularly at the Durham VA Medical Center, including ear treatment.  However, with the exception of the few records dated in June 2013 and July 2013, there are no VA treatment notes dated past February 2009 associated with the claims file.  Therefore, all VA treatment notes from the Durham VAMC dated from February 2009 to the present should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VAMC in Durham, and all associated outpatient clinics dated from February 2009 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Associate with the claims file all claims file documents dated between April 2011 and July 2013 that are not in the file made available to the Board.  

3. Schedule the Veteran for the appropriate VA examination to determine the etiology of his bilateral hearing loss.  The claims file must be made available to the examiner in conjunction with the examination.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail. Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral hearing loss is causally or etiologically a result of active military service, to include any injuries to his ears sustained in Active Duty for Training or Inactive Duty for Training? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the Veteran is competent to describe his in-service noise exposure and the examiner must not rely solely on the absence of hearing loss in service as the basis of a negative opinion.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to report without good cause, which may include the denial of his claim.  See 38 C.F.R. § 3.655 (2013).
3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the most recent supplemental statement of the case (SSOC).  If any benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



